Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending. 
This application claims priority U.S. application 14/614,400 filed 2/4/2015 now abandoned which claims priority to provisional application 61/935,833 filed 2/4/2014. 
Provisional application 61/935,833 does not provide adequate teachings of a CAR that is FMC63-28Z or FMC63-CD828BBZ or therapeutically effective does as set forth in claims 19 and 20. Finally, there are no teachings of expansion over the entire data set of claim 24. Therefore, these claims have an effective filing date of 2/4/2015. 

Election/Restrictions
Applicant's election with traverse of Group III (Claims 8-20 and new claims 23-27) in the reply filed on 2/24/21 is acknowledged.  The traversal is on the ground(s) that the groups have a common process.  This is not found persuasive because criteria for establishing independent groups is not a common unity of invention. Rather, the following is established and sufficient to establish independent inventions.
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.  (see MPEP § 808.02). 
The requirement is still deemed proper and is therefore made FINAL. Claims 1-7 and 21-22 are withdrawn as directed to non-elected subject matter. 

Information Disclosure Statement
Information disclosure statements filed 2/24/21, 8/21/20, 6/23/20, 11/25/19, 11/12/19, 9/4/19, 10/23/18 and 6/29/18 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Claim Objections
Claim 17 is objected to because of the following informalities:  when using abbreviations, it is proper to use the full spelling once. The point of the abbreviation is to provide a reference to be used in subsequent references. In claim 17, the full spelling is not necessary. Appropriate correction is required.

Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both 
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. Similarly, claim 26 recites properties that are inherent in the method of claim 13. Hence, the cells of claim 26 are not different from the cells of claim 13. 

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The dependent claims are included in the rejection because they fail to address or clarify the basis of the rejection as discussed in detail for the independent claims.
Claim 1 recites the limitation "population of lymphocytes" in line 6.  There is insufficient antecedent basis for this limitation in the claim. There is a population of cells that are enriched in lymphocytes. This does not limit it to a population of lymphocytes. 
Claim 9-14 and 23-27 recites the limitation "the population" ultimately of claim 8.  There is insufficient antecedent basis for this limitation in the claim. There are numerous types of populations and it is not clear to which of the populations this reference refers. 
Claim 11 refers to itself and this is not proper dependency. Claim 27 does not refer to a claim and this makes this claim of improper dependency. 

Claims 19 and 20 recite “the therapeutically effective dose” in claim 18. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 is drawn to cells that are “engineered” to be capable of treating a cancer patient. This is by description those cells in claim 10. The specification does not elucidate further properties to do so. Hence, the cells of claim 14 are not described other than by the terms of claim 10. 

To this end, the MPEP provides such guidance (emphasis added). If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that 
Furthermore, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, i.e., the ability to specifically bind a polypeptide and inhibit its function, does not provide an adequate written description of the genus. See the Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). To this end, the MPEP provides such guidance. If the application as filed does not disclose the complete structure of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). 
Regarding claims 14 and 26, these claims recite properties that are inherent in structural claims recited. The generically recited functional properties are not adequately described in the specification. 


Claims 18 and 25 are rejected under 35 U.S.C. 112, first paragraph, because the application references biological deposits to satisfy the “how to make” requirement, but fails to specify the details of the cell such that one of skill in the art can produce the recited cells.
More particularly, claims 18 and 25 are drawn to or encompasses use of a specific set of constructs FMC63-28z or FMC63-CD828BBZ. As such, this application discloses constructs that are encompassed by the definitions for biological material set forth in 37 C.F.R. 1.801. Because it is apparent that this biological material is essential for practicing the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be known and readily available to the public as detailed in 37 C.F.R. 1.801 through 1.809.
It is unclear that the constructs of claims 18 and 25 will be readily available to the public or that the written instructions are sufficient to reproducibly construct this biological material from starting materials known and readily available to the public. Therefore, in order for a deposit to meet all criteria set forth in 37 C.F.R. 1.801 through 1.809, Applicant or Assignee must provide assurance of compliance with provisions of 37 C.F.R. 1.801-1.809 in the form of a declaration or Applicant’s representative must provide a statement. The content of such a declaration or statement is suggested by the encoded attachment. Because such deposit will not have been made prior to the effective filing date of the instant application, Applicant is required to submit a verified statement from a person in a position to corroborate the statement that the biological material which had been deposited is the biological material specifically identified in the applicants as filed (37 C.F.R. 1.804). Such a statement need not be verified if the person is an agent or attorney registered to practice before the Office. Applicant is also reminded that the specification must contain reference to the deposit, including deposit (accession) number, date of deposit, name and address of the depository, and the complete taxonomic description.
Since the invention does not recite use of any construct but instead specifically claims the listed ones, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. The specification does not set forth how to make this constructs and thus cannot ensure that the constructs will be provided for the life of the patent. Therefore, applicants must deposit the specific cell line with number NK-92 recited in the claims and thus satisfy the deposit requirement under 37 CFR 1.801-1.809. The MPEP teaches (37 CFR 1.801-1.809)

For each deposit made pursuant to these regulations, the specification shall contain:(l) The accession number for the deposit; (2) The date of the deposit; (3) A description of the deposited biological material sufficient to specifically identify it and to permit examination; and (4) The name and address of the depository.

Furthermore, the biological material must be deposited at an acceptable depository. The MPEP teaches (see 37 CFR 1.803):
An organization may be recognized as suitable by the Office if the procedure and conditions specified in 37 CFR 1.803(a)(2) and 37 CFR 1.803(b) are followed. Generally, it is not the intention of the Office to recognize as suitable any organization where the need for a suitable depository for patent purposes is being met by depositories recognized as IDAs under the Budapest Treaty. Suitability will be judged by the Commissioner, based on need and the information supplied by the organization seeking status, and information obtained from other sources that may be consulted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-12, 14-18, 23-25 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jensen (US 20120301447; see entire document).
The instant claims are drawn to a product by process.
 I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Jensen et al teaches the product of the claims by teaching a population of cells that expresses a CAR receptor that targets cancer. Jensen et al teaches that such a vector can be one that appears absent to the contrary FMC63028Z (see e.g. ¶0063). Targets include B-cell malignancies (see e.g. ¶0076) wherein the CAR is CD19 based (see e.g. ¶0063). 
It is noted that the cells are isolated from a subject and then further treated in a closed system (see e.g. ¶0076). The cells are stimulated with anti-CD3 and IL-2 (see e.g. ¶0076). The cells are transduced once and expanded (see e.g. ¶0014). It is not clear that the time of cellular expansion alters the cell and so the claims drawn to days of expansion are considered inherently provided for by the art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-20 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al (above) in view of Serine et al (WO 2013153800; see entire document) and Dotti et al (US 20160017048; see entire document) in view of Nair (J of Basic and Clinical Pharmacy, 2016, pages 27-31).
Serine et al teach the benefits of decreased culture time to improve memory over effector cell concentration (see e.g. abstract). This is the effect of 6 day expansion according to the specification. 
Dotti teach that a dose of cells for treatment is about 1-3 million cells/kg (see e.g. ¶0089). This is based upon the conversion calculation provided by Nair et al (divide cell/m2 by 37).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of culturing to increase the number of memory cells and to provide a known dose of cells as shown above. Such a modification would have resulted in a composition of claims 19, 20 and 26. As noted above: 1) Jensen et al teach CAR T cells for treatment of cancer; 2) Dotti provides a sufficient dose for therapy and 3) Seranti teaches a preferable product has memory cells thus the population would be enriched for memory cells based on Seranti’s methods. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the modified cells would allow improved treatment. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 8, 9, 13-17, 23, 24 and 27are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 14 and 15 of U.S. Patent 7,723,111 and claims 1 and 13-18 of U.S. Patent 7,998,736.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 14 and 15 of U.S. Patent 7,723,111 and claims 1 and 13-18 of U.S. Patent 7,998,736. That is, the cited claims of U.S. Patent 7,723,111 and U.S. Patent 7,998,736 anticipate and fall entirely within the scope of the rejected claims of the instant application. Specifically, the instant claims are drawn to a product by process wherein the product is subject to the examination. Hence, once must consider what properties are imparted to the produce by the process and compare this to the art. In this case, there appears to be no difference in the cells of the instant claims and those of claims 14 and 15 of U.S. Patent 7,723,111 and claims 1 and 13-18 of U.S. Patent 7,998,736.
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. Patent 7,723,111 and U.S. Patent 7,998,736, then two different assignees would hold a patent to the claimed invention of U.S. Patent 7,723,111 and U.S. Patent 7,998,736, and thus improperly there would be possible harassment by multiple assignees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633